DETAILED ACTION
Applicant’s response (no amendments; arguments) filed with the RCE are acknowledged.  The examiner is open to interview at any time.
The present application is continuation of parent U.S. Patent No. 9895423, drawn to the identical/nearly identical claims originally filed there (cancelling here claims 18-19 that moved to issue in the parent); hence the rejections mirror those there.

RELEVANT STATUTORY AND/OR CASE-LAW BASED REJECTIONS

Claim Rejections - 35 USC § 103 – Obviousness, Maintained
The Claimed Invention
Instant claim 1 has been amended as follows, adding in the limitations of claims 2-4 and 9-11, as well as an inherent property limitation based on one or more of the claimed elements:

    PNG
    media_image1.png
    382
    776
    media_image1.png
    Greyscale



As for present claim 1, Kimer teaches a pharmaceutical composition comprising: 
(a). “at least one [of any known] analogue and/or derivative of insulin” (Kimur claim 1; including B28 insulin aspart (Kimer Table 1, claims 38 and 54); and Kimer lists many alternative insulin analogues/derivatives in formula name rather than by tradename, throughout the specification);
(b). a zinc salt (Kimer col. 1, line 46; see obviousness discussion below re: Zn(II) claimed here would have been an obvious selection based on the few Zn salt options);
iii) that glycerol is not required, but merely an agent that ‘may’ be further added, like any other isotonicity agent (Kimer col. 6, lines 31-33): “The preparation of the invention may furthermore contain one or more compounds commonly used as isotonicity agents, such as glycerol.” (emphasis added by Examiner).
While Kimer teach the use of zinc salts, Kimer does not expressly teach wherein the zinc salt is (b). Zn(II).  However, Applicant art-recognizes as known/old-art in present para [0003] that zinc salts such as Zn(II) have been used in insulin preparations:  
[0003] For decades, insulin has been used in the treatment of diabetes 
mellitus.  Several insulin formulations have been developed, e.g. insulin zinc 
suspension (containing Zn(II)), formulations containing protamine, etc. 
Further, the active pharmaceutical ingredient insulin itself has been modified 
by developing fast acting insulin analogues (e.g. insulin aspart, insulin 
lispro, insulin glulisine) and long acting insulin analogues and derivatives 
(e.g. insulin detemir, insulin degludec, insulin glargin).  Fast acting insulin 
preparations are usually solutions of insulin, while long acting insulin 
preparations can be suspensions containing insulin in crystalline and/or 
amorphous form precipitated by the addition of zinc (Zn(II)) salts alone or by 
addition of protamine or by a combination of both.


Claim 1 Amendments Filed 3/21/19:
Namely, claim 1 now incorporates the now cancelled claims 9-10 limitations of sodium chloride (NaCl) in a concentration from 5.0 to 15 mg/mL have now been added into claim 1, for which Kimer teaches mg amounts thereof as previously cited (Kimer Example IX, Preparation 9 with a NaCl 7.3 mg (insulin aspart prepared therein per mL), but not expressly mg/ml amounts falling within the range instantly claimed.  However, Kimer by example teaches many various mg amounts of NaCl added to solution without limit or any teaching away and states also that the concentration of NaCl may range from 0 to 100 mM, preferably 5 to 40 mM, more preferably 5 to 20 mM.  Thus, NaCl is clearly a routinely optimizable parameter depending on the desired results.  Notwithstanding, Clark expressly teach insulin formulations with NaCl inside the range instantly claimed, namely, 5-6 mg/mL and 5.84 mg/mL (see Example 1, 2 paragraphs directly above and Study 2, respectively). Thus, it would have been obvious to put an amount of NaCl falling within the range of 5-15 mg/mL into that of Kimer based on Ross.
Further as to claim 1 with the amendment of now cancelled, the aqueous formulation is taught above in Kimer (Kimer Introduction, line 1) and at a pH range 6-9, 7-7.8 (Kimer Example IX, Preparation 9 with a pH of 7.3).
As for the chemical and physical stability limitation now added into claim 1, this constitutes inherent properties of the claimed composition, absent specific evidence of what achieves this effect, as to what that required element(s) is if not claimed or persuasively shown not rendered obvious by Kimer.
Thus, claim 1 remains prima facie obvious over Kimer for the reasons of record.

Claims 5-8 are taught in Kimer above and/or obvious in view of Kimer as to known insulin analogues/derivatives and standard concentration employed (see by example Kimer on insulin analogue/derivatives in the range of 10-1000 U/mL, such as B28 insulin aspart 200 IU/mL in each of the examples (see all examples; e.g. Example 1)).  Additionally Official Notice, MPEP 2144.03 is taken by Examiner on all 'known' analogues/derivatives and standard concentrations employed as claimed here.  See by example, evidentiary reference to Havelund et al. (US20130331320) (insulin analogue/derivative species known in the art such as those in present claims 5-6, if not expressly in Kimer).
[Claims 9-10]
Claim 11 NaCl of 5.6-6.8 mg/mL is taught by Kimer at col. 9, line 64 of NaCl 5.8 mg/mL.
Claim 12 protamine in a concentration from 0.1 to 0.5 mg/mL (Kimer claim 34, same).
Claims 13-17, as to further active/antidiabetic agents:  Kimur teach in at least claim 1 where "mixtures" of the same/different insulin, analogues/derivatives thereof are claimed; e.g. further antidiabetic agents.
 [Claims 18-19 Cancelled, Issued in Parent].
Claim 20: Method of Making - Kimur teaches the method of making (only one step claimed: "preparing" (Kimur claim 32).
Claims 21-26 - Product "Kits" and Claim 33 “Medical Device” - Though Kimur does not use the term ‘kit’ per se, Kimur teaches the "kits" as under the broadest reasonable interpretation a kit is anything that contains the composition (Kimur Example XI drawn to Penfill® cartridges comprising said compositions).

Claims 33:  Medical Device for Human/Animals - See above, discussed under products.
Based on the teachings of the reference(s), one of ordinary skill in this art before the earliest effective filing date of the invention, would have had the rationale and reasonable expectation of success in arriving at the claimed invention, as a whole; which is deemed prima facie obvious.
Response to Arguments (No Amendments)
	Applicant’s arguments filed with the RCE of 2/23/21 like that of 8/10/20 have been fully considered but are not found persuasive, for the same reasons for record.    The arguments amount to a repackaging of the previous arguments of record without anything new found to substantively alter the examiner’s previous disposition.  In effect, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Thus, the rejection is maintained for the reasons of record.

	The previous response to applicant arguments is retained here for the record:  
Applicant’s argues Kimer in view of Clark would not have led to the skilled artisan appreciating that the amount of NaCl in the insulin composition of Clark could not have equally have been used in Kimer.  Applicant then postulates that this is because Clark used a lower pH composition than Kimer and thus Kimer would have required a lower pH to then add the amount of NaCl of Clark.  This line of reasoning is not found persuasive.  Without a statement within Clark as to why the amount chosen was chosen, what we know is that this amount of NaCl that falls within that instantly claimed was used in an insulin composition like Kimer and nothing would have prevented the skilled artisan from equally applying the same in a composition such as Kimer’s.  There is not teaching away or pre-requirement stated in Clark and the rationale to combine Kimer in view of Clark is maintained.
prima facie case of obviousness is maintained.

The previous response to applicant arguments is retained here for the record:  
Applicant’s arguments (response page 7 bottom through page 12) filed in the 11/27/19 response are directed to the position that their composition elements/amounts yield “unexpected improved properties”/ “unexpected improvement” on the grounds that their composition allows for storage at the temperatures claimed and for a 3-month period, and assert that Kimer’s composition elements/amounts would not be reasonably expected to yield the same or closely thereto (alone or in view of Clark):
    PNG
    media_image2.png
    347
    785
    media_image2.png
    Greyscale


However, applicant has not provided any evidence that Kimer’s composition elements/amounts would not have equally carried out the same and as such the claimed invention remains prima facie obvious for the reasons of record, which are carried over from the last Office action for continuity of record:

Applicant argues the amendments to base claim 1 to incorporate that of dependent claims 2-4, 9-10, and an inherent property limitation, render the claimed invention unobvious.  Applicant specifically argues the NaCl and aqueous limitations added into base claim 1 which are discussed below.
Namely, claim 1 now incorporates the now cancelled claims 9-10 limitations of sodium chloride (NaCl) in a concentration from 5.0 to 15 mg/mL have now been added into claim 1, for which Kimer teaches mg amounts thereof as previously cited (Kimer Example IX, Preparation 9 with a NaCl 7.3 mg (insulin aspart prepared therein per mL), but not expressly mg/ml amounts falling within the range instantly claimed.  However, Clark expressly teach insulin formulations with NaCl inside the range instantly claimed, namely, 5-6 mg/mL and 5.84 mg/mL (see Example 1, 2 paragraphs directly above and Study 2, respectively).  Thus, it would have been obvious to put an amount of NaCl falling within the range of 5-15 mg/mL into that of Kimer based on Ross.
Further as to claim 1 with the amendment of now cancelled claims 2-4, the aqueous formulation is taught above in Kimer (Kimer Introduction, line 1) and at a pH range 6-9, 7-7.8 (Kimer Example IX, Preparation 9 with a pH of 7.3).  Applicant argues the preparations of Kimer are not aqueous.  This is not found persuasive as even claim 1 of Kimer opens drawn to an aqueous preparation for which one of ordinary skill in the art in this old art is well versed with determined how to arrive at any number of aqueous solution options.
As for the chemical and physical stability limitation now added into claim 1, this constitutes inherent properties of the claimed composition, absent specific evidence of what achieves this effect, as to what that required element(s) is if not claimed or persuasively shown not rendered obvious by Kimer.
Thus, claim 1 remains prima facie obvious over Kimer for the reasons of record.

Double Patenting – Maintained, Request for Abeyance (No Arguments)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
	The instantly claimed invention after amendment is drawn to:

    PNG
    media_image3.png
    382
    787
    media_image3.png
    Greyscale



	Although the claims at issue are not identical, they are not patentably distinct from each other because since the instantly claimed invention retains the open “comprising” transition phrase, the ‘424 patented species claims 1 and 14 combinations as to the relevant elements of the instant claim 1 genus and claims 5 and 11-13, render such obvious, noting that only ‘424 claim 1 (but not ‘424 claim 14) renders obvious instant claim 14 (protamine 0.1-0.5 mg/mL).  The ‘424 method of making claims 13 and 26 render obvious the instant claim 20.  The ‘424 claims 2-5 and 15-18 drawn to a kit render obvious the instant claim 13 and kit claims 21-26.  The ‘424 claims 6-12 and 19-25 drawn to the methods of use render obvious the methods of use of instant claims 27-33.

2. Claims 1, 5-8, 11-14, and 20-33 (but not 6-8 and 15-17) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 16-29 of instant parent U.S. Patent No. 9895423.
	Although the claims at issue are not identical, they are not patentably distinct from each other because since the instantly claimed invention retains the open “comprising” transition phrase, the ‘423 patented species claims 1 and 16 combinations as to the relevant elements of the instant claim 1 genus and claims 5 and 11-12, render such obvious, noting that only ‘423 claim 1 (but not ‘424 claim 14) renders obvious instant claim 14 (protamine 0.1-0.5 mg/mL).  The ‘423 method of making claims 2 and 17 render obvious the instant claim 20.  The ‘423 claims 3-8 and 18-23 drawn to a kit render obvious the instant claim 13 and kit claims 21-26.  The ‘423 claims 

3. Claims 1, 5-8, 11, 13 and 20-33 (but not 6-8, 12, 14-17) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 12 of instant parent U.S. Patent No. 9839675.
	Although the claims at issue are not identical, they are not patentably distinct from each other because since the instantly claimed invention retains the open “comprising” transition phrase, the ‘675 patented species claim 1 and claims 2-3 as to the relevant elements of the instant claim genus and claims 5 and 11, render such obvious.  The ‘675 method of making claim 12 renders obvious the instant claim 20.  The ‘675 claims 4-7 drawn to a kit render obvious claim 13 and the instant kit claims 21-26.  The ‘675 claims 8-10 drawn to the methods of use render obvious the methods of use of instant claims 27-33.

4. Claims 1, 5-8, 11-17, and 20-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 12 of instant application no. 15726586 (child of parent U.S. Patent No. 9839675, discussed above).
	Although the claims at issue are not identical, they are not patentably distinct from each other because since the instantly claimed invention retains the open “comprising” transition phrase, the ‘586 patented species claim 17 and 18 as well as the broader product claims 1-16 as to the relevant elements of the instant claim genus 1 and claims 5-8 and 11-17, render such 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/            Primary Examiner, Art Unit 1654